DETAILED ACTION
This office action is based on the claim set submitted and filed on 08/16/2020.
Claims 1-15 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “A computer program comprising code means for implementing the computer implemented method of claim 1…”  The “code means” is recited in the preamble of the claim as such it’s unclear whether the preamble is reciting a means- (or step-) plus- function limitation for implementing the method or whether the preamble is merely reciting the intended use of “code” for a program to implement the method, see MPEP 2181. The specification [p. 7, 26], is comprising “code means” for implementing any described method which may be considered ‘an intended use’ in view of the specifications.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically, with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 14-15 recite “An output generator adapted to generate a clinician-perceptible output”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation or what does it mean. As described in applicant’s drawings, [Fig. 1], it discloses an output generator as a display (15) while specification [p. 23] indicates that it can be a display, speaker, etc. The specific has no support or provide any description to what particular structure is comprised within the output generator to be able to perform the claimed function. In addition, there is no support as to how these devices as disclosed in the specification can perform the steps claimed.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. Appropriate correction is required.


Allowable Subject Matter
Claims 1-15 are allowed for the following reason(s):

Regarding independent claim 1, 13, 14, and 15, none of the prior art teach or fairly suggests the limitation of “in response to determining that the alarm event is non-actionable, caching the non-actionable alarm event in a memory cache; in response to determining that the alarm event is actionable: generating a first clinician-perceptible output providing information on the actionable alarm event and any non-actionable alarm events stored in the memory cache; and clearing the memory cache”. 
The closest prior art of record is Cantillon et al. (US 2017/0235910) disclosing developing an actionable and non-actionable clinical event and arranging the events based on a risk score and timing to address the alarm event. The prior art Buresh, II et al. (US 2016/0361030) discloses defining alarms based on highest priority grade as an actionable and identify time the alarm active period and if not resolved, escalation of the alarm among caregivers’ levels based on the timer. The prior art Janssen (US 2018/0315285) discloses grouping and displaying alarm events and provide a timer for each group alarm. The prior art for Wang (Google machine translation CN104750596B) discloses alarm events and judging if to store in a caching alarm message area or abandon the alarm event. The prior art for Wu (Google machine translation CN104731712B) discloses judging and clearing module to determine capacity of cache and clear it based on capacity threshold. However, the cited references fail to individually disclose, or suggest when combined, based on identifying the alarm event type to store a non-actionable alarm event in a cache and outputting the non-actionable alarm when an actionable alarm is present and clearing cache after outputting the alarms.  
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically clearing cache according after outputting the alarms as disclosed in the claimed invention.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2017/0235910	Systems and Methods for Remote Monitoring of Non-Critically Ill Hospitalized Patients
US 2016/0361030	Medical Device Alarm Management
US 2018/0315285	Patient Monitoring Method and System Providing Incident Grouping of Alarm Events
CN104750596B	A kind of alarm information processing method and service subsystem
CN104731712B	Method for automatically data and mobile terminal cleaning cache
The references are relevant since it discloses evaluating patient immutable information to determine qualifying for a treatment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626